Citation Nr: 0629687	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for 
fibrosarcoma of the left thigh, claimed as secondary to 
chemical exposure, to include radiation and/or herbicides.  

2.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for Grave's 
disease, claimed as secondary to chemical exposure, to 
include radiation and/or herbicides.  

3.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for residuals 
of a subcutaneous nodule excision, left abdominal wall, 
claimed as secondary to chemical exposure, to include 
radiation and/or herbicides.  

4.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for skin cancer 
of the arms and legs, claimed as secondary to chemical 
exposure, to include radiation and/or herbicides.  

5.  Entitlement to service connection for hypertension, 
claimed as secondary to chemical exposure, to include 
radiation and/or herbicides.  

6.  Entitlement to service connection for depression, claimed 
as secondary to chemical exposure, to include radiation 
and/or herbicides.  

7.  Entitlement to service connection for nephrolithiasis, 
claimed as secondary to chemical exposure, to include 
radiation and/or herbicides.  

8.  Entitlement to service connection for papular lesions, 
claimed as secondary to chemical exposure, to include 
radiation and/or herbicides.  

9.  Entitlement to service connection for heart palpitations 
and atrial fibrillation, claimed as secondary to chemical 
exposure, to include radiation and/or herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to service connection for hypertension, 
depression, nephrolithiasis, papular lesions, and a 
cardiovascular disability.  The RO also found no new and 
material evidence had been submitted to reopen his previously 
denied service connection claims for fibrosarcoma, Grave's 
disease, residuals of a subcutaneous nodule excision, and 
skin cancer.  

The veteran testified before a decision review officer at the 
RO in January 2004.  In October 2005, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  Copies of 
the hearing transcripts are in the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of whether new and material evidence has been 
submitted to reopen the veteran's service connection claims 
for fibrosarcoma, Grave's disease, subcutaneous nodule 
excision, and skin cancer are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam and was not 
exposed to herbicides during military service.  

2.  The veteran did not have confirmed mustard gas or 
lewisite exposure during military service.  

3.  The veteran did not participate in radiation risk 
activities during military service.  

4.  Competent evidence of the onset of hypertension during 
military service or within a year thereafter has not been 
presented.  

5.  Competent evidence of the onset of depression during 
military service has not been presented.  

6.  Competent evidence of the onset of nephrolithiasis during 
military service has not been presented.  

7.  Competent evidence of the onset of papular lesions during 
military service has not been presented.  

8.  Competent evidence of the onset of a cardiovascular 
disability, claimed as heart palpitations and atrial 
fibrillation, during military service or within a year 
thereafter has not been presented.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred as a result of the 
veteran's active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).  

2.  Depression was not incurred as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2005).  

3.  Nephrolithiasis was not incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

4.  Papular lesions were not incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

5.  A cardiovascular disability, claimed as heart 
palpitations and atrial fibrillation, was not incurred as a 
result of the veteran's active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (2005).  Such 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
September 2002, February 2003, June 2003, and January 2004 
letters.  In addition, the RO letters provided the veteran 
with specific information relevant to the VA's duty to 
notify.  Thus, no further notices are required.  See 
Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (west 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant VA and 
private treatment records and examination reports.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letters, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the September 2002 RO letter 
properly notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  In addition, the 
reasons and bases of the December 2002 rating decision and 
the subsequent RO letters specifically explained to the 
appellant what the evidence must show in order to establish 
service connection for the claimed disabilities.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claims, the Board 
finds that he has been notified of the need to provide such 
evidence.  See 38 C.F.R. §  3.159(b)(1) (2005).  The AOJ's 
September 2002 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for hypertension, 
depression, nephrolithiasis, papular lesions, and heart 
palpitations and atrial fibrillation, all claimed as 
secondary to chemical exposure, to include radiation, 
herbicides, and/or other chemical agents.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  Service connection may also 
be awarded for certain disabilities, such as hypertension, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Regarding claims for exposure to radiation, herbicides, and 
such chemical agents as mustard gas, service connection is 
statutorily presumed for certain disabilities if the veteran 
is found to have been exposed to such environmental hazards.  
See 38 U.S.C.A. §§ 1112, 1116 (West 2002).  These allegations 
will be discussed in turn.  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
However in the present case, the record does not show and the 
veteran does not claim military service in Vietnam.  Rather, 
he contends exposure to herbicides while serving in Guam, 
where he alleges Agent Orange and other herbicides were used.  
The law does not prohibit a finding of herbicide exposure, 
supported by adequate evidence, outside of a region in which 
such exposure is presumed.  Additionally, use of herbicides 
outside Vietnam has been confirmed by the U.S. Department of 
Defense.  

Nevertheless, the veteran has not established such herbicide 
exposure during military service.  Nor has he provided, or 
pointed the VA toward the existence of, any evidence 
collaborating his alleged exposure.  In support of his claim, 
the veteran has submitted a copy of another Board decision in 
which the claimant was granted service connection for a 
disability based on herbicide exposure in Guam.  The Board 
notes first that Board decisions carry no precedential value; 
the Board is not bound by any prior Board decision.  Second, 
in the case of the decision submitted, that claimant had 
service in Guam between 1966-68, several years after the 
veteran served in Guam, between 1961-63.  Thus, 
acknowledgment that herbicides may have been present between 
1966-68 does not confirm herbicides in 1961-63.  In the 
absence of any evidence verifying his alleged Agent Orange 
exposure in Guam, such exposure can not be accepted by the 
Board.  

The Board also notes that hypertension, depression, 
nephrolithiasis, papular lesions, and heart palpitations and 
atrial fibrillation are not among the disabilities presumed 
to result from herbicide exposure.  See 38 C.F.R. § 3.309(e) 
(2005).  While the law does not forbid the veteran from 
presenting competent evidence of a medical nexus between a 
claimed disability and herbicide exposure, the veteran has 
not done so in the present case.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  

The veteran next alleges his claimed disabilities result from 
exposure to radiation as a result of U.S. atomic testing in 
the Pacific during the 1940's and 50's.  Service connection 
is presumed for certain disabilities if it is established 
that the veteran participated in a radiation-risk activity or 
was otherwise exposed to radiation during military service.  
See 38 C.F.R. § 3.309(d) (2005).  While the veteran's 
military service in Guam is confirmed, he does not meet the 
criteria for participation in a "radiation-risk activity" 
as defined at 38 C.F.R. § 3.309(d)(3)(ii) (2005).  In his 
testimony, the veteran does not contend direct participation 
in such activities, but alleges his presence on Guam, a 
Pacific Island in the vicinity of sites where atomic testing 
was conducted in the recent past, resulted in radiation 
exposure.  However, no evidence, other than his own 
contentions, of the veteran's personal exposure to radiation 
has been presented.  He has presented scientific studies 
suggesting some degree of radiation exposure for people 
living or stationed on Guam following the nuclear testing in 
the 1950's; however, these studies indicate that the peak 
period for radioactive fallout on Guam would be between 
November 1952 and July 1958, when the tests in question took 
place.  As the veteran was not stationed on Guam until 
approximately 1961, the studies presented to VA do not 
establish his level of radiation exposure, if any.  As these 
studies are speculative at best, this evidence is 
insufficient to establish radiation exposure during military 
service.  As such, service connection for hypertension, 
depression, nephrolithiasis, papular lesions, and a 
cardiovascular disability characterized by heart palpitations 
and atrial fibrillation as secondary to radiation exposure 
must be denied.  

Finally, the veteran has alleged exposure to an unknown 
chemical agent, possibly mustard gas, during atomic, 
biological, and chemical (ABC) warfare training in Japan 
during military service.  He has stated an unknown chemical 
was applied to his skin during training, and he was forced to 
inject himself with an antidote, possibly atropine.  Service 
personnel records confirm his participation in such training, 
but make no specific mention of exposure to mustard gas or 
other chemical agents.  The veteran has submitted newspaper 
articles citing declassified Department of Defense documents 
that concede some veterans were exposed to biological and 
chemical agents during military tests between 1962 and 1973, 
as part of "Project 112" and an associated program, 
"Project SHAD".  However, government records detailing 
these projects do not indicate any such tests were conducted 
in Japan at the time the veteran states he was attending 
biological and chemical weapons training.  In fact, no such 
tests were conducted in Japan during the veteran's military 
service period, according to government documents.  In the 
absence of evidence establishing the veteran's assertions, 
exposure to chemical and/or biological agents is not conceded 
by the Board, and service connection for any disability 
claimed as secondary to such exposure cannot be granted.  

Nevertheless, even assuming arguendo that the veteran was 
exposed to some form of mustard gas or lewisite during his 
ABC training, none of his claimed disabilities is among those 
presumed to result from such exposure.  See 38 C.F.R. § 3.316 
(2005).  While the veteran retains the right to present 
competent evidence of a nexus between his claimed 
disabilities, hypertension, depression, nephrolithiasis, 
papular lesions, and heart palpitations and atrial 
fibrillation, and his alleged chemical exposure during 
military service, he has not done so at this time.  

Overall, the veteran has not presented competent medical 
evidence of exposure to radiation, herbicides, mustard gas, 
lewisite, or other chemicals resulting in hypertension, 
depression, nephrolithiasis, papular lesions, and/or heart 
palpitations and atrial fibrillation.  Thus, service 
connection for these disabilities on a presumptive basis is 
not warranted.  Additionally, competent evidence of the onset 
of these disabilities during military service or within a 
year thereafter has also not presented.  The veteran's 
service medical records are negative for any diagnosis of or 
treatment for hypertension, depression, nephrolithiasis, 
papular lesions, and a cardiovascular disability.  
Additionally, such disabilities were not diagnosed within a 
year of service separation, and have not been attributed to 
service by a competent medical expert.  Therefore, service 
connection for these disabilities as having been incurred 
during military service or within a year thereafter is not 
warranted.  

The veteran has offered his own contentions regarding the 
onset and causes of his claimed disabilities.  However, as a 
layperson, his statements regarding medical opinion and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for hypertension, depression, 
nephrolithiasis, papular lesions, and/or heart palpitations 
and atrial fibrillation.  The veteran has not demonstrated 
that these disabilities were incurred during military 
service, or within a year thereafter.  Additionally, the 
veteran has not demonstrated that he was exposed to 
herbicides, radiation, mustard gas, lewisite, or other 
chemical and/or biological agents during military service.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hypertension is denied.  

Service connection for depression is denied.  

Service connection for nephrolithiasis is denied.  

Service connection for papular lesions is denied.  

Service connection for a cardiovascular disability, claimed 
as heart palpitations and atrial fibrillation, is denied.  


REMAND

The veteran seeks to reopen service connection claims for 
Grave's disease, subcutaneous nodule excision, skin cancer, 
and fibrosarcoma of the left thigh.  Service connection for 
these disabilities was previously denied by the RO within a 
February 1997 rating decision.  While the veteran filed a 
timely Notice of Disagreement regarding this determination, 
he failed to respond to the July 1997 statement of the case 
in a timely manner; thus, the February 1997 denial became 
final.  38 U.S.C.A. § 7105 (West 2002).  Under applicable 
criteria, a claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Review of the record indicates the veteran was never afforded 
notice of evidence required to reopen his service connection 
claims.  In the recent case of Kent v. Nicholson [20 Vet. 
App. 1 (2006)], the U.S. Court of Appeals for Veterans Claims 
(Court) held that the Veterans Claims Assistance Act of 2000 
(VCAA) 

requires [VA] to look at the bases for 
the [prior] denial . . . and to respond 
with a notice letter that describes 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service 
connection that were found insufficient 
in the previous denial.  

20 Vet. App. at 9.  In the present case, such notice has not 
been afforded the veteran.  He has not been informed with any 
degree of specificity the basis of the prior denials for his 
claims, or what evidence would be required to reopen his 
claims.  As such a procedural deficiency is prejudicial to 
the veteran's claim, it must be remanded at this time for 
further development.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the claims file 
and ensure that all VA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103A 
(West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004.  
In particular, VA must inform the 
claimant: (1) about the information and 
evidence needed to reopen his 
previously-denied claims under 
38 C.F.R. § 3.156 (2005); (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant 
is expected to provide; and (4) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that VA has complied with 
the VA's redefined duties to notify and 
assist a claimant, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  After completion of the above, VA 
should readjudicate  the veteran's 
pending application to reopen his 
service connection claims for 
fibrosarcoma, Grave's disease, 
subcutaneous nodule excision, and skin 
in light of any additional evidence 
added to the record.  If any 
determination remains adverse, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board offers no opinion as to the ultimate 
outcome of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


